Title: To George Washington from William Watson, 19 June 1776
From: Watson, William
To: Washington, George



Sir
Plymouth [Mass.] 19 June 1776

I wrote your Excellency on the 20th April ultimo Desiring that the papers might be remitted to me, which were taken withe the two p[r]izes bro’t into this port Last Winter by Capt. Coit. my Letter must have miscaried, as I have recd no answer to it—on this account the Tryal of these two Vessels has been postponed from time to time, as no evidence can be had against them, but from those papers. The former owners Lay Claim to them & urge, that their going to Nova Scotia for provisions, was absolutely necessary, for the support of their Familys & Connections, & that they did not intend to supply the garrison at Boston. these papers, can they be obtained, will elucidate this matter.

Relying on your Excellencys giveing a few moments attention to this Business. I must beg leave to subscribe my self Your Excellencys most obedient much obligd & very humble Servant

William Watson

